303 S.W.3d 158 (2010)
STATE of Missouri, Respondent,
v.
Catherine HEMINGHAUS, Appellant.
No. ED 91966.
Missouri Court of Appeals, Eastern District, Division Four.
February 16, 2010.
*159 Susan Kreher Roach, Clayton, MO, for Appellant.
Shaun J. MacKelprang, Daniel N. McPherson, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER III, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Catherine Heminghaus (hereinafter, "Appellant") appeals from the trial court's judgment after a jury convicted her of two counts of statutory sodomy in the first degree, Section 566.064 RSMo (2000), two counts of sexual contact with a student, Section 566.086 RSMo (2000), and two counts of supplying intoxicating liquor to a minor, Section 311.310 RSMo (Cum.Supp. 2005). The trial court sentenced Appellant to six years' imprisonment and imposed fines in the amount of $1,000. Appellant raises seven points on appeal.
We have reviewed the briefs of the parties, the legal file, and the transcript on appeal. We find no error of law. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).